Citation Nr: 0638939	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-04 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for bronchitis.

3.  Whether sufficient new and material evidence has been 
submitted to reopen the claim for service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from September 1953 to August 
1957 and from October 1957 to June 1959.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a skin rash and for 
bronchitis, and which refused to reopen the claim for service 
connection for a low back disability (which had been 
previously finally denied in June 1969).  The veteran 
testified before the undersigned Veterans Law Judge at a 
videoconference hearing in December 2005.  

The issue of whether sufficient new and material evidence has 
been submitted to reopen the claim for service connection for 
a low back disability is addressed in the Remand portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


FINDINGS OF FACT

1.  The veteran does not have a skin rash that can be related 
to his periods of active military service.

2.  The veteran does not have bronchitis that can be related 
to his periods of active military service.

CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

2.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision on a claim.  In the present 
case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In an October 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  This 
letter informed the veteran of the evidence that was needed 
to substantiate his claims, as well as of the information and 
evidence that VA would obtain in his behalf and of what 
evidence and information he could submit.  He was also 
informed that he could submit any evidence relevant to his 
claims.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied and the request to 
reopen is being remanded, no disability ratings and no 
effective dates will be assigned, and those issues are moot.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

A.  Skin rash

The veteran's service medical records (SMRs) include an 
entrance examination of August 1953 and a separation 
examination of August 1957, which showed that his skin was 
normal.  In April 1959, he was treated for chicken pox, which 
included a rash over the entire body.  At the time of the 
June 1959 final service separation examination, his skin was 
normal.

He was examined by VA in January 1968.  The examination of 
the skin was negative.

The veteran has submitted voluminous records from both VA and 
a private physician, developed between 2003 and 2004.  They 
show he was treated for keratotic lesions and for dishydrotic 
eczema, the latter primarily on the hands, although he noted 
that he had had it on his chest, back, arms, and legs.

The veteran's wife submitted a letter in August 2004.  She 
noted that they had been married in August 1972, and that he 
had rashes on the hands and body.  She said that both of his 
hands had had very deep cracks that would bleed.  She said 
that condition would come and go over the years, and would 
appear on the arms, legs, back, chest, and hands.

At his videoconference hearing in December 2005, the veteran 
testified that his skin lesions had started in 1954 in 
service, and that he still suffers from them.  He said that 
his skin would split and bleed.  He noted that he had been 
treated for a skin rash over the entire body after he had 
been treated for chicken pox, but he denied that his rash was 
related to the chicken pox.  Rather, he indicated that it was 
the rash with which he currently suffers.

After a careful review of the evidence of record, the Board 
finds that service connection for a skin rash has not been 
established.  While the veteran was treated in service for 
chicken pox, there is no indication that he was treated for 
keratosis or dishydrotic eczema, the conditions that have 
recently been diagnosed.  In addition, the January 1968 VA 
examination was normal.  The veteran's wife stated that his 
skin condition had been present when they married in 1972.  
However, there is no objective indication that the skin 
condition was present in service (the veteran's spouse did 
not know the veteran during his period of service, and 
therefore cannot attest to the date of onset of his 
condition).  There is thus no competent or professional 
evidence showing the onset of the currently claimed skin 
disorder in service, and the preponderance of the evidence is 
against the veteran's claim for service connection for a skin 
disorder.

B.  Bronchitis

The SMRs do not show any complaints of, or treatment for, 
bronchitis.  The examinations and the chest X-rays conducted 
at the veteran's entrance onto active duty in August 1953, 
his separation in August 1957, his re-enlistment in October 
1957, and his separation in June 1959, were all within normal 
limits.

The veteran was examined by VA in January 1968.  His 
respiratory system was within normal limits at thattime, and 
the chest X-ray was negative.

As noted above, the veteran submitted private and VA 
treatment records developed between 1985 and 2004.  In 1987, 
he was first treated for acute bronchitis, and he continued 
to seek treatment for that condition in the 1990's.  Through 
2002 and 2004, he was treated for chronic obstructive 
pulmonary disease (COPD) and emphysema.  

In December 2005, the veteran testified before the 
undersigned that his bronchitis had first been treated in 
service when he was sent to Washington.  He claimed that his 
bronchitis developed into emphysema, from which he currently 
suffers.  He asserted that he had been treated between 1959 
and 2003, but that all available records were already in the 
claims file.

Upon careful review of the evidence of record, it is found 
that service connection for bronchitis is not established.  
There is no indication that bronchitis was ever treated 
during either of the veteran's periods of service; all the 
examinations and chest X-rays conducted in service were 
within normal limits, as was a VA examination conducted in 
January 1968.  Bronchitis was treated in 1987, and he now has 
COPD and emphysema, but there is no suggestion in the 
objective record that these conditions are related to his 
periods of service.  Therefore, there is no basis upon which 
to award service connection.  


ORDER

Entitlement to service connection for a skin rash is denied.

Entitlement to service connection for bronchitis is denied.


REMAND

The veteran asserts that he has submitted sufficient new and 
material evidence to reopen his claim for service connection 
for a low back disability

The Court of Appeals for Veterans Claims issued a decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) during the pendency 
of this appeal, which addressed the appropriate VCAA notice 
to be provided in requests to reopen previously denied 
claims.  The Court found that VA must notify a claimant of 
the evidence and information needed to reopen the claim, as 
well as the evidence and information needed to establish 
entitlement to the underlying claim, which in this case is 
entitlement to service connection for PTSD and postoperative 
uveitis, with retinal detachment, right eye, and sarcoidosis 
of the left eye, with bilateral decreased vision.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In addition, 
VA must consider the bases for the prior denial and respond 
with a notice letter that describes what evidence would be 
needed to substantiate the element or elements that were 
found to be insufficient to establish entitlement to the 
underlying claim in the previous denial.  This notice must 
contain affirmative statements, such as, "You must submit 
medical evidence showing that you in fact have a currently 
diagnosed disability," with the notice naming the specific 
disability at issue.  Such notice to the appellant is 
essential, since the question of materiality depends upon the 
basis on which the prior denial was made, and the failure to 
notify a claimant of what would constitute material evidence 
would be prejudicial to the claimant.

At his videoconference hearing in December 2005, the veteran 
stated that in the 1960's he had undergone surgical treatment 
on his low back injury.  He also stated that he had slipped 
and fallen at work in the 1980's, injuring his back.  He said 
that he received Workers' Compensation benefits following 
this injury, and that the State of Nevada would have those 
records.  However, a review of the record does not indicate 
that this evidence has been associated with the claims 
folder.  The Board finds that this evidence must be obtained 
prior to a final determination of the veteran's claim.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should take any necessary 
action to ensure compliance with all VCAA 
notice and assistance requirements, 
consistent with the recent Dingess 
decision that VCAA notice requirements 
apply to all the elements of the 
underlying claim, and the Kent decision 
concerning VCAA notice in cases involving 
new and material evidence.  He should be 
given an appropriate period in which to 
respond.

2.  The veteran should be requested to 
sign and return a consent form authorizing 
the release of records from St. Mary's 
Hospital in Reno, Nevada. Once this form 
is received, this facility must be 
contacted and requested to provide the 
records of the veteran's back surgery 
performed sometime in the 1960's.  All 
efforts to obtain these records must be 
documented for the claims file. 

3.  The Workers' Compensation Board of the 
State of Nevada must be contacted and 
requested to provide any records relating 
to a claim filed by the veteran in the 
1980's.  All efforts undertaken to locate 
these records must be documented for the 
claims file.

4.  Once the above-requested development 
has been completed, the claim of whether 
sufficient new and material evidence has 
been presented to reopen the claim of 
entitlement to service connection for a 
low back disability should be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


